16‐2654‐cv 
Rivers v. N.Y.C. Hous. Auth. 
                                       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                    SUMMARY ORDER 
                                                                 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 20th day of June, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER, 
                    GUIDO CALABRESI, 
                    DENNY CHIN,  
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

DEBRA CRENSHAW,  
                   Plaintiff, 
 
JAKWAN RIVERS, 
                   Plaintiff‐Appellant,                                16‐2654‐cv 
                                                                                      
                           v.               
              
NEW YORK CITY HOUSING AUTHORITY, JOHN B. 
RHEA, individual, GLORIA FINKELMAN, 
individual, CAROLYN JASPER, individual, LOCAL 
237 INTERNATIONAL BROTHERHOOD OF 
TEAMSTERS, GREGORY FLOYD,  
                   Defendants‐Appellees, 
 
CARL WALTON, individual, MELETHIL 
ALEXANDER, individual, REMILDA 
FERGUSON, 
                                    Defendants.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      Alexander T. Coleman, Michael J. Borrelli, 
                                                              Pooja Bhutani, Borrelli & Associates, P.L.L.C., 
                                                              Great Neck New York. 
 
FOR DEFENDANTS‐APPELLEES                                      JANE E. LIPPMAN (Donna M. Murphy, on the 
NEW YORK CITY HOUSING                                         brief), for David Farber, General Counsel, New 
AUTHORITY, JOHN B. RHEA,                                      York City Housing Authority, New York, New  
GLORIA FINKELMAN, and                                         York. 
CAROLYN JASPER:                                                
 
FOR DEFENDANTS‐APPELLEES                                      STEPHEN B. MOLDOF (Kate M. Swearengen, 
LOCAL 237 INTERNATIONAL                                       on the brief), Cohen, Weiss and Simon LLP, 
BROTHERHOOD OF TEAMSTERS                                      New York, New York. 
and GREGORY FLOYD: 
                     
                    Appeal from the United States District Court for the Eastern District of 

New York (Matsumoto, J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                       Plaintiff‐appellant Jakwan Rivers appeals from an August 3, 2016 

judgment of the district court dismissing his claims against defendants‐appellees New 

York City Housing Authority (ʺNYCHAʺ), then‐NYCHA Chairman John Rhea, NYCHA 

Deputy General Manager for Operations Gloria Finkelman, and NYCHA Director of 

Queens/Staten Island Management Department Carolyn Jasper (together, the ʺNYCHA 



                                                 
            * The Clerk of Court is respectfully directed to amend the official caption to 
conform to the above. 
                                                     2 
Defendantsʺ), and Local 237 International Brotherhood of Teamsters (ʺLocal 237ʺ) and 

Local 237 President Gregory Floyd (together, the ʺUnion Defendantsʺ) under the First 

Amendment, Monell, and 42 U.S.C. § 1983.  The district court explained its reasoning in 

a Memorandum and Order issued March 31, 2016.  See Rivers v. N.Y.C. Hous. Auth., 176 

F. Supp. 3d 229 (E.D.N.Y. 2016).  Judgment was entered on August 3, 2016, and Rivers 

filed a timely notice of appeal on August 12, 2016.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal, which we reference 

only as necessary to explain our decision to aﬃrm.   

1.    Background 

             Rivers was employed by NYCHA as a maintenance worker from 1998 to 

January 2006, when he began working for Local 237 as a business agent.  Floyd became 

president of Local 237 in March 2007.  Eventually, Rivers took issue with a number of 

Floydʹs decisions and policies, and he and several colleagues organized a slate to run 

against Floyd.  Rivers publicly opposed Floyd and endorsed a different candidate for 

New York City mayor than Floyd had endorsed. 

             Rivers contends that thereafter high‐level Local 237 employees began to 

harass him.  In January 2009, Floyd dismissed Rivers, and Rivers returned to NYCHA 

as a maintenance worker.  He contends that NYCHA supervisors harassed him and 

treated him unfairly upon his return to the agency. 

              In March 2009, Rivers filed an administrative petition with the New York 

City Board of Collective Bargaining, claiming that Local 237 and NYCHA had colluded 

                                            3 
to place him in the Bronx, far from his home, in retaliation for his opposition to Floyd 

(the ʺ2009 Petitionʺ).  NYCHA and Rivers signed a written stipulation in August 2009 in 

which Rivers released NYCHA and Local 237 from claims relating to the claims in the 

petition in exchange for placement at a NYCHA facility closer to his home.  In 

September 2009, Rivers was transferred to South Jamaica Houses in Queens. 

                        According to Rivers, the harassment did not stop after his transfer.  He 

asserts that he was inadequately trained for his position, which resulted in two on‐the‐

job injuries, and that his supervisors ridiculed him and began to assign him excessively 

physically strenuous tasks.1  In November 2009, Rivers complained about his treatment 

by NYCHA staff by email to Rhea, Jasper, and his supervisor, Margo Madden.  Rivers 

claims that the training he received in response to his complaint was ʺsporadic,ʺ 

ʺsuperficial,ʺ and ʺinsufficient.ʺ  App. 1903. 

                        Rivers also complains that his supervisors issued him three baseless 

counseling memoranda, and that he was repeatedly denied overtime opportunities and 

leave under the Family and Medical Leave Act to care for his ailing mother.  In 2010, 

Rivers filed a second administrative petition with the New York City Board of 

Collective Bargaining, which he withdrew in June 2011. 

                        On October 18, 2011, Rivers and plaintiff Debra Crenshaw commenced 

this action in the district court alleging First Amendment retaliation under 42 U.S.C. 



                                                 
            1  Rivers filed a workersʹ compensation claim after a July 2010 injury to his eye 
socket.  Although NYCHA contested the claim, it was ultimately granted. 
                                                      4 
§ 1983.  After the close of discovery, the district court granted summary judgment for 

the NYCHA and Union Defendants on all of Riversʹs claims.2  This appeal followed. 

2.         Discussion 

                       We review a district courtʹs grant of a motion for summary judgment de 

novo, construing the facts, resolving all ambiguities, and drawing all reasonable 

inferences in favor of the non‐moving party.  Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 74 

(2d Cir. 2016).  ʺSummary judgment is appropriate ʹif the movant shows that there is no 

genuine dispute as to any material fact and the movant is entitled to judgment as a 

matter of law.ʹʺ  Id. (quoting Fed. R. Civ. P. 56(a)).  We ask whether ʺthe record taken as 

a whole could not lead a rational trier of fact to find for the non‐moving party.ʺ  

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). 

                       Rivers asserts that the individual NYCHA defendants ‐‐ Rhea, Finkelman, 

and Jasper ‐‐ retaliated against him for exercising his free speech and association rights 

under the First Amendment.  He also claims that NYCHA is liable for the same 

retaliatory conduct under Monell v. Department of Social Services of New York, 436 U.S. 

658, 694 (1978), and that the Union Defendants conspired with the NYCHA Defendants 

to violate his First Amendment rights.  We discuss Riversʹs arguments as to the NYCHA 

Defendants and Union Defendants in turn.      




                                                 
           2   After the district court denied in part defendantsʹ motions for summary 
judgment as to Crenshaw, Crenshaw and the NYCHA Defendants filed a stipulation of 
dismissal of Crenshawʹs remaining claims. 
                                                    5 
       A.        NYCHA Defendants 

            1.      Rhea, Finkelman, and Jasper 

                 To establish a prima facie case for retaliation based on the First 

Amendment, a plaintiff must show the following: ʺ(1) his speech addressed a matter of 

public concern, (2) he suffered an adverse employment action, and (3) a causal 

connection between the speech and the adverse employment action.ʺ  Wrobel v. Cty. of 

Erie, 692 F.3d 22, 30 (2d Cir. 2012).  On appeal, Rivers challenges the district courtʹs 

determinations as to the second and third elements of his retaliation claim. 

                 Rivers first argues that the district court took an inappropriately narrow 

view of the alleged adverse employment actions taken against Rivers by (1) declining to 

consider actions taken more than one year after Riversʹs protected speech and (2) failing 

to consider the allegedly retaliatory actions collectively and in the context of earlier 

conduct that was the subject of the settlement of the 2009 Petition. 

                 Rivers correctly notes that ʺ[w]e do not attempt to determine the outer 

limits of temporal proximityʺ in analyzing causation.  Cioffi v. Averill Park Cent. Sch. 

Dist. Bd. of Educ., 444 F.3d 158, 168 (2d Cir. 2006).  Nonetheless, our review of the record 

indicates that any claim based on the post‐2010 actions must fail because no reasonable 

jury could find a causal connection between Riversʹs protected speech and those actions.  

Rivers cites to three incidents that occurred after November 2010:  (1) a February 2011 

counseling memorandum that was later rescinded and the accompanying loss of pay, 

(2) denials of transfer requests in February and March 2011, and (3) a March 2011 

                                                 6 
counseling memorandum.3  Not only did this conduct take place over a year after the 

2009 Local 237 elections, but Rivers does not point to any admissible evidence from 

which a jury could infer that those actions were motivated by a retaliatory animus.   

                        Nor do the seven actions analyzed by the district court, considered 

together, and even in conjunction with the post‐2010 events, form a ʺcritical massʺ of 

ʺseemingly minor incidentsʺ that can support a retaliation claim.4  Phillips v. Bowen, 278 

F.3d 103, 109 (2d Cir. 2002).  Riversʹs allegations of retaliation suffer from a lack of 

supporting information, including which, if any, defendants were involved in each 

event, and rely on inadmissible hearsay statements from various NYCHA and Local 237 

employees.  See Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (ʺ[I]t is well settled in this 

Circuit that personal involvement of defendants in alleged constitutional deprivations is 

a prerequisite to an award of damages under § 1983.ʺ (internal quotation marks 

omitted)).  Drawing all inferences in Riversʹs favor, the admissible record evidence 

establishes isolated criticism of Rivers; NYCHAʹs decision to contest Riversʹs workersʹ 

compensation claim5; allegations of physically strenuous work assignments with only 


                                                 
            3 Rivers also cites to two hearsay statements by individual Union employees in 
2013 and 2014. 
            4   In light of the stipulation that Rivers signed in settlement of the 2009 Petition, we 
do not consider the events predating the release in our analysis.  We note, however, that the 
district court did consider these events as background, stating that it would ʺnot blind itself to 
events preceding th[e] stipulation.ʺ  Special App. 55. 
            5  In analyzing this claim, the district court stated that Rivers had ʺpoint[ed] to no 
authority indicating that an employerʹs decision to contest workersʹ compensation benefits can 
constitute an adverse employment action for purposes of a retaliation claim,ʺ and that, ʺ[i]n fact, 
the New York Workersʹ Compensation Law provides an ʹexclusive remed[y]ʹ to employees for 
                                                      7 
one specific example of such an assignment; denials of requests to transfer, for training, 

for overtime, and for FMLA leave; grants of other of Riversʹs requests for training, 

overtime, and FMLA leave; and the issuance of several counseling memoranda.  When 

looked at individually or as a whole, no reasonable jury could find that the alleged 

actions constituted ʺa pattern of nearly constant harassment.ʺ  Phillips, 278 F.3d at 108.   

                        Finally, Rivers contends that the district court erred in concluding that no 

rational jury could find a causal connection between Riversʹs protected speech and the 

physically strenuous assignment that he received in November 2009.  Assuming 

arguendo that the assignment was an adverse employment action, the only evidence of 

who assigned the task to Rivers is his own conclusory statement that ʺMadden began 

assigning [him] the most physically strenuous responsibilities . . . rather than to any 

other maintenance worker.ʺ  App. 1902.  In fact, in his formal complaint to Madden, he 

advised her that he was directed to complete the assignment.  Accordingly, without any 

other evidence connecting the assignment to any defendant, Rivers cannot establish a 

causal connection between the assignment and his protected speech.  




                                                                                                                                                             
retaliation and discrimination for seeking workersʹ compensation.ʺ  Special App. 51 (second 
alteration in original) (quoting Ridgway v. Metro. Museum of Art, No. 06‐CV‐5055, 2007 WL 
1098737, at *5 (S.D.N.Y. Apr. 10, 2007)).  The ʺexclusive remedyʺ referred to by the district court 
applies when an act is taken in retaliation for seeking workersʹ compensation.   Here, Rivers claims 
that NYCHA contested his workersʹ compensation claim in retaliation for his First Amendment‐
protected speech.  Any error, however, was harmless, as the claim nevertheless fails for similar 
reasons as the other claims: first, Rivers was ultimately awarded workersʹ compensation, and 
second, there is a lack of a causal link between NYCHAʹs challenge to the workersʹ 
compensation claim and Riversʹs protected conduct. 
                                                                             8 
            2.      NYCHA 

                 A municipal entity may be sued under § 1983 if its ʺpolicy or custom, 

whether made by its lawmakers or by those whose edicts or acts may fairly be said to 

represent official policy, inflicts the injury.ʺ  Monell, 436 U.S. at 694.  When a plaintiff 

alleges that the relevant acts ʺwere taken or caused by an official whose actions 

represent official policy, the court must determine whether that official had final 

policymaking authority in the particular area involved.ʺ  Jeffes v. Barnes, 208 F.3d 49, 57 

(2d Cir. 2000).  Whether the official possessed final policymaking authority in a 

particular area of the local governmentʹs business is a question of state law.  Id. 

                 A municipal entity can also be held liable for the actions of lower‐level 

employees where a policymaking official ordered the actions taken or ʺexhibits 

deliberate indifference to constitutional deprivations caused by subordinates, such that 

the officialʹs inaction constitutes a ʹdeliberate choice.ʹʺ  Amnesty Am. v. Town of W. 

Hartford, 361 F.3d 113, 126 (2d Cir. 2004) (quoting City of Canton v. Harris, 489 U.S. 378, 

388 (1989)).  In the latter case, ʺthat acquiescence may ʹbe properly thought of as a city 

ʹpolicy or customʹ that is actionable under § 1983.ʹʺ  Id. (quoting City of Canton, 489 U.S. 

at 388). 

                 Rivers argues that the district court erred in granting summary judgment 

in favor of NYCHA because the allegedly retaliatory acts were directed by Rhea, then‐

NYCHA Chairman, who ʺas a matter of common sense . . . exercises policymaking 

authority for NYCHA.ʺ  Appellantʹs Br. 29.  The New York Public Housing Law vests 

                                                9 
the agencyʹs responsibilities in a seven‐member board.  N.Y. Pub. Hous. Law § 402.  

Although § 402 provides for the designation of a chairman of the board, it does not 

delegate any policymaking authority to the chairman in particular.  See id.  The only 

evidence that Rivers presents in support of Rheaʹs policymaking authority is deposition 

testimony by Finkelman that the chairman is the ʺhighest titleʺ in NYCHA.  App. 653.  

Thus, because Rivers failed to establish as a matter of law that Rhea possessed ʺfinal 

policymaking authorityʺ regarding work assignments and other personnel issues, 

Riversʹs claims against NYCHA must be dismissed. See Jeffes, 208 F.3d at 57‐58 (ʺWhere 

a plaintiff relies not on a formally declared or ratified policy, but rather on the theory 

that the conduct of a given official represents official policy, it is incumbent on the 

plaintiff to establish that element as a matter of law.ʺ).6 

            B.          Union Defendants 

                        We agree with the district courtʹs grant of summary judgment on Riversʹs 

conspiracy claims against the individual Union defendant.  To the extent Rivers argues 

that Floyd and any of the NYCHA Defendants agreed to retaliate against Rivers for 

exercising his First Amendment rights, we have already determined that a jury could 

not decide in his favor on his retaliation claim.  See Singer v. Fulton Cty. Sheriff, 63 F.3d 




                                                 
            6  Because Rivers cannot show that Rhea had final policymaking authority for 
NYCHA regarding work assignments, discipline, and other personnel issues, his argument that 
NYCHA is liable under § 1983 because Rhea was on notice of and deliberately disregarded 
constitutional violations by other NYCHA employees also fails.  See Amnesty Am., 361 F.3d at 
126. 
                                                     10 
110, 119 (2d Cir. 1995) (ʺ[A § 1983 conspiracy claim] will stand only insofar as the 

plaintiff can prove the sine qua non of a § 1983 action: the violation of a federal right.ʺ). 

               Rivers also challenges the district courtʹs dismissal of his § 1983 claims 

against Local 237 for failure to demonstrate that Local 237 had a policy or practice of 

engaging in the complained‐of conduct.  Rojas v. Alexanderʹs Depʹt Store, Inc., 924 F.2d 

406, 408‐09 (2d Cir. 1990) (ʺ[Monellʹs] rationale has been extended to private 

businesses.ʺ).  Although Rivers could have established instead that Floyd was an 

individual with ʺfinal policymaking authorityʺ to support his claim, he points to no 

evidence of such authority other than Floydʹs title.  Thus, we are unable to conclude as a 

matter of law that Floyd possessed policymaking authority regarding personnel 

decisions, and Local 237 cannot be liable for any alleged retaliation under Monell. 

               Finally, because Riversʹs retaliation claim fails as to NYCHA, he cannot 

maintain a claim that Local 237 conspired with NYCHA to violate his constitutional 

rights.  See Singer, 63 F.3d at 119. 

               We have considered Riversʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                              11